         Case 1:17-cv-00112-APM Document 149 Filed 07/26/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

 VICTOR VASQUEZ, et al.,
                        Plaintiffs,

 v.                                                   Case No. 1:17-cv-00112-APM
 WHOLE FOODS MARKET GROUP, INC.;
 and WHOLE FOODS MARKET SERVICES,
 INC.,
                 Defendants.



      WHOLE FOODS’ STATUS REPORT REGARDING THE SUBPOENA DISPUTES
         WITH NON-PARTIES MATTHEW BARAKAT AND JUSTIN MOYER

        Defendants Whole Foods Market Group, Inc. and Whole Foods Market Services, Inc.

(collectively, “Whole Foods”), by and through their undersigned counsel, respectfully file this

report to advise the Court of the status of the disputes regarding the depositions of the non-party

news reporters Matthew Barakat and Justin Moyer.

        On July 16, 2021, Whole Foods served a subpoena and notice of deposition on written

questions upon Matthew Barakat, the Associated Press reporter who wrote one of the news articles

at issue in this action. The deposition was noticed, by agreement, for July 23, 2021. On July 19,

2021, Mr. Barakat filed a motion to quash or, in the alternative, a motion for protective order, on

grounds of privilege regarding the subpoena (D.E. 142). Rather than wasting resources in

attempting to conduct the deposition on the date noticed, for Mr. Barakat to stand on his motion

and decline to answer any questions, Whole Foods sent all counsel an email on July 21, 2021

advising that, reserving Whole Foods’ rights to take the deposition, Whole Foods would leave the

subpoena outstanding pending a ruling by the Court on the motion, but would not go forward with

the deposition on July 23, 2021. Whole Foods respectfully submits that this approach most

comports with the requirements of Federal Rule of Civil Procedure 45.

ACTIVE 58991819v2
         Case 1:17-cv-00112-APM Document 149 Filed 07/26/21 Page 2 of 3




        The parties have agreed on the following briefing schedule regarding Mr. Barakat’s

subpoena:

        Oppositions due               August 4, 2021
        Reply due                     August 11, 2021

        Similarly, on July 16, 2021, Whole Foods served a subpoena and notice of deposition on

written questions upon Justin Moyer, the Washington Post reporter who wrote the other news

article at issue in this action. The deposition was noticed, by agreement, for July 29, 2021. Mr.

Moyer’s counsel has informed Whole Foods that he intends to file a Motion to Quash the subpoena

on privilege grounds. On July 23, 2021, for the same reason as set forth above, Whole Foods sent

all counsel an email advising that, reserving Whole Foods’ rights to take that deposition, Whole

Foods would leave that subpoena outstanding pending a ruling by the Court on the forthcoming

motion, but would not go forward with the deposition on July 29, 2021.

        The parties have agreed on the following briefing schedule regarding Mr. Moyer’s

subpoena:

        Motion to Quash due           July 30, 2021
        Oppositions due               August 13, 2021
        Reply due                     August 27, 2021

        Undersigned counsel will make ourselves available for a call with the Court if the Court

has different directions in light of the approaching fact discovery cutoff on July 31,2021.

                                              Respectfully submitted,

                                              GREENBERG TRAURIG, LLP
                                              By: /s/ Gregory J. Casas
                                              Gregory J. Casas
                                              Bar No. 455329
                                              300 West 6th Street, Suite 2050
                                              Austin, Texas 78701
                                              Email: casasg@gtlaw.com
                                              Telephone: 512.320.7200
                                              Facsimile: 512.320.7210


ACTIVE 58991819v2
         Case 1:17-cv-00112-APM Document 149 Filed 07/26/21 Page 3 of 3




                                             David Sellinger
                                             Bar No. 282780
                                             500 Campus Drive, Suite 400
                                             Florham Park, New Jersey 07932
                                             Email: sellingerd@gtlaw.com
                                             Telephone: 973.360.7900
                                             Facsimile: 973.301.8410

                                             WHOLE FOODS MARKET SERVICES, INC.
                                             John H. Hempfling, II (Pro Hac Vice)
                                             Vice President, Associate General Counsel,
                                             Litigation
                                             828 West 6th Street, Suite 200
                                             Austin, TX 78703
                                             Email: john.hempfling@wholefoods.com
                                             Telephone: 512.542.0213
                                             Facsimile: 512.482.7213

                                             Attorneys for Defendants Whole Foods Market
                                             Group, Inc. and Whole Foods Market Services, Inc.


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was electronically
filed with the Court and that counsel of record, who are deemed to have consented to electronic
service are being served this 26th day of July 2021, via the Court’s CM/ECF System.

                                                    /s/ Gregory J. Casas
                                                    Gregory J. Casas




ACTIVE 58991819v2
